As filed with the Securities and Exchange Commission on March 18, 2010 1933 Act File No. 033-11387 1940 Act File No. 811-04984 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 85 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 86 [X] (Check appropriate box or boxes.) AMERICAN BEACON FUNDS (Exact Name of Registrant as Specified in Charter) 4151 Amon Carter Boulevard, MD 2450 Fort Worth, Texas76155 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (817) 967-3509 Gene L. Needles, Jr., President 4151 Amon Carter Boulevard MD 2450 Fort Worth, Texas76155 (Name and Address of Agent for Service) With copies to: Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1601 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [X] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. AMERICAN BEACON FUNDS CONTENTS OF REGISTRATION STATEMENT This registration statement is comprised of the following: Cover Sheet Contents of Registration Statement Prospectus for A Class, Institutional Class, Y Class, Investor Class and Retirement Class shares of the American Beacon Zebra Large Cap Liquidity Return Fund and American Beacon Zebra Small Cap Liquidity Return Fund Statement of Additional Information for A Class, Institutional Class, Y Class, Investor Class and Retirement Class shares of the American Beacon Zebra Large Cap Liquidity Return Fund and American Beacon Zebra Small Cap Liquidity Return Fund Part C Signature Page Exhibits The sole purpose of this filing is to register with the Securities and Exchange Commission the A Class, Institutional Class, Y Class, Investor Class and Retirement Class shares of the American Beacon Zebra Large Cap Liquidity Return Fund and American Beacon Zebra Small Cap Liquidity Return Fund, both new series of American Beacon Funds (the “Trust”).No other series of the Trust is affected by this filing. (AMERICAN BEACON FUNDS LOGO) PROSPECTUS , 2010 American Beacon Zebra Large Cap Liquidity Return Fund A CLASS [ticker] INSTITUTIONAL CLASS [ticker] Y CLASS [ticker] INVESTOR CLASS [ticker] RETIREMENT CLASS [ticker] American Beacon Zebra Small Cap Liquidity Return Fund A CLASS [ticker] INSTITUTIONAL CLASS [ticker] Y CLASS [ticker] INVESTOR CLASS [ticker] RETIREMENT CLASS [ticker] The Securities and Exchange Commission does not guarantee that the information in this prospectus or any other mutual fund’s prospectus is accurate or complete, nor does it judge the investment merits of the Fund.To state otherwise is a criminal offense. (AMERICAN BEACON FUNDS LOGO) Table of Contents Fund Summaries American Beacon Zebra Large Cap Liquidity Return Fund American Beacon Zebra Small Cap Liquidity Return Fund Additional Information About the Funds Additional Information About Investment Policies and Strategies Additional Information About Risks Additional Information About Performance Benchmarks Fund Management The Manager The Sub-Advisor Valuation of Shares About Your Investment Choosing Your Share Class Purchase and Redemption of Shares General Policies Frequent Trading and Market Timing Distributions and Taxes Additional Information Distribution and Service Plans Portfolio Holdings Delivery of Documents Financial Highlights Back Cover i Prospectus American Beacon Zebra Large Cap Liquidity Return FundSM Investment Objective The Fund’s investment objective is long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales discounts if you and your family invest, or agree to invest in the future, at least $50,000 in the A Class shares of the American Beacon Funds.More information about these and other discounts is available from your financial professional and in “Choosing A Class Shares” on page of the prospectus. Shareholder Fees (fees paid directly from your investment) A Institutional Y Investor Retirement Maximum sales charge imposed on purchases (as a percentage of offering price) 5.75% None None None None Maximum deferred sales charge load None None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) A Institutional Y Investor Retirement Management fees 0.40% 0.40% 0.40% 0.40% 0.40% Distribution and/or service (12b-1) fees 0.25% 0.00% 0.00% 0.00% 0.50% Other expenses 1.13% 0.88% 0.98% 1.26% 1.13% Acquired Fund Fees and Expenses 0.00% 0.00% 0.00% 0.00% 0.00% Total annual fund operating expenses 1.78% 1.28% 1.38% 1.66% 2.03% Expense Reimbursement/(Recoupment) 0.49% 0.49% 0.49% 0.49% 0.49% Net annual fund operating expenses1 1.29% 0.79% 0.89% 1.17% 1.54% The Manager has contractually agreed to waive and/or reimburse the A Class, Institutional Class, Y Class, Investor Class, and Retirement Class of the Fund for Distribution Fees and Other Expenses, as applicable, through [June 1, 2011] to the extent that Total Annual Fund Operating Expenses exceed 1.29% for the A Class, 0.79% for the Institutional Class, 0.89% for the Y Class, 1.17% for the Investor Class,and 1.54% for the Retirement Class.The contractual expense arrangement can be changed by approval of a majority of the Fund’s Board of Trustees.In addition, the Manager may decide voluntarily to reduce additional fees or reimburse the Fund for other expenses.The Manager can be reimbursed by the Fund for any contractual or voluntary fee reductions or expense reimbursements if reimbursement to the Manager (a) occurs within three years after the Manager’s own reduction or reimbursement and (b) does not cause the Total Annual Fund Operating Expenses of a class to exceed the percentage limit contractually agreed. Example.This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each Prospectus
